Mr. Justice Thomas delivered the opinion of the court: The declaration in this case charges that Louise Kirk-Patrick, a child of the age of four years and a student in the kindergarten department of the Hayes school of the City of Chicago, on December 12, 1929, while walking out of the school to the schoolyard, down the stairway of the school, was shoved by other children also walking and playing while leaving said school, which resulted in her being thrown upon the cement sidewalk and trampled upon by many of the children causing her to sustain permanent injuries, for which $12,000.00 damages are asked against the State. To this declaration the Attorney General has filed a demurrer, and the cause is submitted on the declaration and demurrer. It does not appear why this claim is filed against the State. The Board of Education of the City of Chicago has the management, supervision and control of the schools of the city. As the declaration fails to state any cause of action against the State the demurrer is sustained and the case dismissed.